Citation Nr: 1137161	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  96-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including secondary to service-connected disabilities.

2.  Entitlement to an increased evaluation in excess of 10 percent for degenerative joint disease of the left hip.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee disorder with degenerative joint disease.

4.  Entitlement to a compensable initial evaluation for seasonal allergic rhinitis.

5.  Entitlement to a compensable initial evaluation for degenerative disk disease of the lumbar spine, from July 15, 2002 through July 16, 2009.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for vertigo, including secondary to service-connected bilateral hearing loss status post right stapedectomy.

8.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to service connection for hypertension; entitlement to service connection for vertigo; entitlement to a compensable initial evaluation for degenerative disk disease of the lumbar spine, from July 15, 2002 through July 16, 2009; and entitlement to an annual clothing allowance are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  

In March 2011, the Veteran filed a claim seeking an increased evaluation for his service-connected history of tinea pedis of the feet, corns and plantar warts of the right foot, and hallux valgus and hammertoes of the left foot.  The RO has not adjudicated these issues.  Therefore, the Board does not have jurisdiction and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not show erectile dysfunction related to the Veteran's active duty service, or to have been caused or aggravated by a service-connected disorder.

2.  The Veteran's degenerative joint disease of the left hip has been manifested by a range of motion consisting of flexion to 60 degrees, extension to 0 degrees, abduction to 40 degrees, adduction to 10 degrees, and external rotation to 20 degrees; pain on motion; weakness; no ankylosis, flail joint, or impairment of the femur; and subjective complaints of discomfort, pain, and stiffness.

3.  The Veteran's left knee disorder with degenerative joint disease has been manifested by a range of motion consisting of flexion to 122 degrees and extension to 0 degrees, 5/5 strength, no atrophy, no recurrent subluxation or instability, and complaints of stiffness, swelling, and pain.  X-ray examination of the left knee revealed degenerative changes.

4.  The Veteran's seasonal allergic rhinitis has been manifested by episodic symptoms of congestion, runny nose, itchy and watery eyes, and an irritated throat.  It has not been shown to involve polyps, and it does not result in complete nasal passage obstruction of one side or 50 percent nasal passage obstruction on both sides.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in, or aggravated by, active military service, and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for an increased evaluation in excess of 10 percent for degenerative joint disease of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for left knee disorder with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

4.  The criteria for a compensable initial evaluation for seasonal allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6599-6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's June 2002, March 2006, April 2008, and June 2009 letters to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As for his claim for service connection, the RO's letters informed the Veteran of what evidence was required to substantiate his claim for service connection, and notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  As for the Veteran's claim seeking an increased rating for left hip disorder, the RO's June 2002 letter informed the Veteran of what evidence was required to substantiate his claim for an increased disability rating and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  

As for his claims seeking increased initial evaluations for left knee disorder and for allergic rhinitis, these claims arise from RO decisions in October 2003 and March 2005, which granted service connection for allergic rhinitis and for left knee disorder.  Specifically, the October 2003 rating decision granted service connection at a noncompensable evaluation for allergic rhinitis, effective from November 1991.  The March 2005 rating decision granted service connection at a 10 percent initial evaluation for degenerative joint disease of the left hip, effective from May 1993.
The Veteran timely appealed these decisions seeking increased initial evaluations.  
Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

With respect to the Dingess requirements, the RO's March 2006 notice letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

Accordingly, the RO's notice letters effectively satisfied the notice requirements with respect to the issues being adjudicated herein.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.    

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for his claim seeking service connection for erectile dysfunction, a June 2009 VA genitourinary examination was performed by a VA examiner that had reviewed the Veteran's claims file, reviewed the history of this condition with the Veteran, examined the Veteran, and included a rationale for the conclusion reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As for his increased rating claims, the Veteran was afforded VA examinations in June 2009 and July 2009.  They were performed by VA examiner that had reviewed the Veteran's claims file, reviewed the history of the disabilities with the Veteran, examined the Veteran, and included a rationale for the conclusion reached therein.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Id.  

Moreover, the Veteran has not claimed that these examinations were inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This appeal was remanded by the Board in May 2008 and November 2010.  These remands were to obtain updated medical treatment records, and schedule the Veteran for additional VA examinations addressing the etiology of the Veteran's erectile dysfunction, and the severity of his allergic rhinitis, left hip, and left knee disorders.  Following these remands, the RO requested and obtained additional treatment records identified by the Veteran.  In addition, the Veteran underwent additional VA genitourinary and joints examinations in June and July 2009, respectively.  Accordingly, the RO has complied with the Board's prior remands herein.  See also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Service Connection for Erectile Dysfunction

The Veteran is seeking service connection for erectile dysfunction.  He contends that this condition is secondary to his service-connected PTSD and spine disorders.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran served on active duty from April 1973 to April 1993.  The service treatment records are silent as to any complaints of or treatment for erectile dysfunction.  A May 1974 treatment report noted the Veteran's complaints of a rash on his penis.  The report listed an assessment of venereal warts.  A September 1976 treatment report noted the Veteran's complaints of possible venereal disease and bumps around the groin area.  A June 1977 treatment report noted the Veteran complaints of and treatment for venereal warts on the shaft of penis.  A June 1982 treatment report noted that the Veteran had venereal warts on the shaft of his penis.  The report concluded with an assessment of condylomata, shaft of penis.  A March 1990 treatment report noted the Veteran's complaints of left groin pain after being kicked in the groin while playing basketball.  The report concluded with an assessment of left groin contusion.  A March 1992 periodic physical examination noted that the Veteran had fully recovered from having been kicked in the groin.  Physical examination revealed a normal genitourinary system.  

A September 1996 treatment report noted that the Veteran's semen analysis showed a low sperm count, with normal quality and mobility.  An April 1997 VA treatment report noted that a urine check revealed that about 50 percent of the Veteran's sperm were motile.

A March 2001 VA treatment report noted the Veteran's complaints of erectile dysfunction "since last year."  The Veteran reported having an inability to maintain and erection longer than two minutes.  The report noted that his testosterone levels were normal, prolactin elevated, and that a magnetic resonance imaging scan (MRI) of his pituitary gland was normal.  The report concluded with an assessment of erectile dysfunction, normal MRI of pituitary.

In January 2002, the Veteran filed his present claim seeking service connection for erectile dysfunction.  He reported having a hard time getting and maintaining an erection, and attributed this condition to his service-connected PTSD.

In July 2002, a VA genitourinary examination was conducted.  The report noted the Veteran's complaints of sexual dysfunction, which began two and one-half years earlier.  It was noted that "his penis does not have the sensation it did before he witnessed" an inservice accident.  He also reported that he has the same sexual urges, but does not have the same function he did before, and that his erections last only one or two minutes, or maybe five minutes with the use of Viagra.  Physical examination revealed a normal penis.  The report concluded with a diagnosis of sexual dysfunction.  

In August 2002, a VA examination for PTSD was conducted.  The report noted the Veteran's history of developing problems with impotency and ejaculatory incompetence.  The Veteran indicated that he had gone for treatment and that the medications prescribed had been helpful.  

In January 2003, a VA examination for the spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The report noted the Veteran's complaints of a loss of feeling in his penis and impotency, which the Veteran attributed to his service-connected PTSD.  The Veteran reported that he had used Viagra with limited success.  

In June 2003, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The examination report noted the Veteran's complaints of erectile dysfunction for the past two to three years, which he attributed to his service-connected PTSD or lumbar spine disorder.  However, the VA examiner concluded that the Veteran's erectile dysfunction was not secondary to the Veteran's PTSD or lumbar spine disorder.  In support of this opinion, the VA examiner found that the Veteran's service-connected lumbar spine disorder was mild in severity.  The VA examiner also noted that that if his erectile dysfunction was related to his PTSD, it would be accompanied by a decrease in desire, whereas the Veteran reported a decrease in function, but not a change in desire.  

A May 2005 treatment report noted the Veteran's complaints of insidious onset of erectile dysfunction building up over the past year, but with noticeable worsening in the past one to two months.  The Veteran reported problems with strength and duration, and denied any problems with desire.  Physical examination of the penis was normal.  The report concluded with an assessment of male erectile disorder.  

A January 2006 VA treatment report noted the Veteran's complaints of erectile dysfunction.  He reported that Viagra helped, but that he still had problems maintaining erections.  The report concluded with an assessment of erectile dysfunction.

In June 2009, a VA genitourinary examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The examination report noted the Veteran's contentions of having erectile dysfunction related to his service-connected PTSD, which he developed after witnessing an automobile accident in which someone was killed.  The report noted the Veteran's history of a circumcision and treatment of venereal warts during his military service.  The report also noted that the Veteran had been put on PDE5 inhibitors (Viagra), which he reported was helping to some extent.  Physical examination revealed no suprapubic tenderness.  The Veteran's external genitalia were normal, and his circumcision was well healed.  The VA examiner noted the Veteran's subjective complaints of erectile dysfunction, which did not seem to be total and was strictly the Veteran's interpretation.  The VA examiner opined that he could not connect the Veteran's erectile dysfunction to his service-connected PTSD, back, or cervical problems.  The VA examiner also noted that the Veteran was not taking any medication that would have an effect on his erectile dysfunction.  Lastly, the VA examiner opined that the Veteran's inservice treatment for venereal warts, including a circumcision, was not related to the Veteran's current erectile dysfunction.  

After reviewing the Veteran's claims file, the Board finds no evidence of erectile dysfunction having been incurred or aggravated during the Veteran's active duty military service.  His inservice and post treatment reports are silent as to any complaints of or treatment for erectile dysfunction until March 2001.  Specifically, the March 2001 treatment report noted the Veteran's history of erectile dysfunction "since last year", which would still be in 2000, seven years after the Veteran's discharge from military service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Moreover, there is no medical evidence of record linking the Veteran's current erectile dysfunction to his active military service.  The VA examiner in June 2009, after reviewing the Veteran's claims file and examining the Veteran, opined that the Veteran's erectile dysfunction was not connected to his inservice treatment for venereal warts, including a circumcision.  Moreover, while the Veteran attributes his erectile dysfunction to his having witnessed a traumatic incident during service, he has not alleged having experienced problems with erectile dysfunction prior to 2000.  Thus, no continuity of symptomatology is shown or even alleged in this case.  Accordingly, service connection for erectile dysfunction on a direct basis must be denied.

The Board also finds that there is no medical evidence of record relating the Veteran's current erectile dysfunction to his service-connected disabilities.  The VA examiner who conducted the June 2009 VA genitourinary examination opined that the Veteran's erectile dysfunction was not related to the Veteran's service-connected PTSD, back, or cervical problems.  The VA examiner also concluded that the Veteran was not taking any medication that would have an effect on his erectile dysfunction.  In reaching this conclusion, the VA examiner had reviewed the Veteran's claims folder, and conducted a physical examination of the Veteran.  The VA examiner noted that the Veteran's erectile dysfunction was not total, as the Veteran reported that PDE5 inhibitors helped to an extent.   

A similar conclusion was reached by the VA examiner in June 2003.  Although this opinion was provided within the context of a VA examination for joints, the VA examiner had reviewed the Veteran's claims folder, reviewed the history of this condition with the Veteran, and conducted a physical examination of the Veteran.  Based upon this review, the VA examiner opined that the Veteran's erectile dysfunction was not secondary to his service-connected PTSD or lumbar spine disorder.  In support of this opinion, the VA examiner noted that the Veteran's lumbar spine disorder was mild in severity.  The VA examiner also noted that if the Veteran's erectile dysfunction was related to his service-connected PTSD, it would be accompanied by a decrease in desire, whereas the Veteran reported a decrease in function, but not a change in desire.  

The statements of the Veteran herein are not sufficient to prove that any diagnosed erectile dysfunction is related to service or to a service-connected disorder, to include the Veteran's service-connected back disorder or PTSD, including his PTSD medications.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not physician, the Veteran is not qualified to make a determination that his erectile dysfunction is related to service or to his service-connected PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the absence of medical evidence that the Veteran's current erectile dysfunction is related to his active military service or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart, 21 Vet. App. at 506.

A.  Degenerative Joint Disease of the Left Hip

The Veteran is seeking entitlement to an increased evaluation in excess of 10 percent for his service-connected degenerative joint disease of the left hip.  In September 1994, the RO granted service connection at a 10 percent initial evaluation for left hip fracture, effective from May 1993.

A March 2001 VA treatment report noted the Veteran's complaints of pain in the left hip, which was minimal in the morning, but increased gradually throughout the day.  Physical examination of the left hip revealed a range of motion consisting of extension to 0 degrees and flexion to 110 degrees.  The report noted that left hip internal rotation increased the pain.  The report concluded with an assessment of left hip hypomobility.

In March 2002, the Veteran filed his present claim seeking an increased evaluation in excess of 10 percent for his service-connected degenerative joint disease of the left hip.

A June 2003 x-ray examination of the left hip revealed an impression of no acute abnormality or significant degenerative changes.  The report also noted an exostosis on the left iliac bone.  

An August 2005 VA treatment report noted the Veteran's complaints of left knee and left hip pain.  Physical examination of the left hip revealed no redness, no tenderness to palpation, and a full range of motion.  The Veteran was ambulatory with a steady gait.  The report concluded with an assessment of hip arthralgia.

An August 2005 x-ray examination of the left hip revealed an area of focal sclerosis in the left region which was noted as may be related to early degenerative changes.

An April 2006 VA orthopedic consultation noted the Veteran's complaints of left hip pain, which worsens with fast walking, prolonged sitting, or driving.  The report noted that the Veteran was able to work.  Range of motion testing of the left hip revealed abduction to 45 degrees, adduction to 20 degrees, inward rotation to 10 degrees, external rotation to 50 degrees, and flexion to 90 degrees.  The report noted that there was minimal pain with log roll, and no pain on palpitation.  The report also noted that imaging revealed an exostosis at the left acetabulum, joint space narrowing of the left hip, and subchondral sclerosis.  

In June 2009, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The examination report included a treatment summary of the Veteran's left hip.  The Veteran reported that he walked less, but could still walk a mile.  The Veteran indicated that he was unable to balance on his left leg in order to put on his trousers, and must sit down to do this.  He indicated that he can stand for 10 minutes but must shift his weight to the right side.  He reported complaints of discomfort, pain, and stiffness in the left hip.

Physical examination of the left hip revealed a positive Trendelenburg sign on the left side, which indicated weakness of the left hip abductors.  The Veteran exhibited a limp favoring the left hip.  Range of motion testing of the left hip, done repetitively and using a goniometer, revealed flexion to 60 degrees and extension to 0 degrees (also reported as full), abduction to 40 degrees, adduction to 10 degrees, and external rotation to 20 degrees.  The VA examiner noted pain throughout the Veteran's entire range of motion.  After repetitive range of motion testing, the Veteran's left hip revealed increased pain, fatigability, weakness, lack of endurance, and incoordination.  The report concluded with a diagnosis of degenerative arthritis of the left hip with impinging exostosis.  The VA examiner further noted that the Veteran did have limitation of motion in the left hip and that this condition resulted in some restriction of activities of daily living.  

The Veteran's service-connected degenerative joint disease of the left hip has been assigned a 10 percent disability evaluation pursuant to Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  Id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

In rating limitation of extension of the thigh, a maximum 10 percent rating is assigned for extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2010).  In rating limitation of flexion of the thigh, a 10 percent evaluation is warranted for flexion limited to 45 degrees, a 20 percent evaluation is warranted for flexion limited to 30 degrees, and a 30 percent evaluation is warranted for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).  For a 40 percent evaluation, flexion must be limited to 10 degrees.  Id. 

A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).

The evidence of record does not show findings of left hip disability warranting a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253.  Limitation of the left hip is not shown to have met the criteria for a compensable rating as extension of the left thigh is not limited to 5 degrees, flexion of the left thigh is not limited to 45 degrees, and adduction is not limited such that the legs cannot be crossed, or that the left leg cannot toe out more than 15 degrees.  Id.  The August 2005 treatment report noted a full range of motion in the Veteran's left hip.  The June 2009 VA examination for joints noted that range of motion testing of the left hip, performed repetitively and using a goniometer, revealed extension to 0 degrees, flexion to 60 degrees, abduction to 40 degrees and external rotation to 20 degrees.  

The range of motion findings of the left hip noted in the June 2009 VA examination for joints were based upon repetitive testing.  Moreover, prior range of motion testing results revealed a wider range of motion in all directions.  While the evidence reflects pain on motion and functional loss, the objective limitation of motion findings do not show that they result in a disability in excess of the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also Deluca v. Brown, 8 Vet. App. 202 (1995).

The evidence does not indicate the Veteran's service-connected left hip disability results in a flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2010).  Moreover, the Veteran is able to move his left hip, albeit with some limitation, so it is not ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2010).

While there may have been day-to-day fluctuations in the Veteran's service-connected left hip disorder, the evidence shows no distinct periods of time during the appeal period, when manifestations varied to such an extent that ratings greater or less than that assigned would be warranted.  Hart v. Mansfield, 21 Vet. App. at 506; Cf. 38 C.F.R. § 3.344 (2010) 

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Knee Disorder

The Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected left knee disorder with degenerative joint disease.  

In October 1993, a VA physical examination was conducted.  The examination report noted the Veteran's complaints of discomfort and puffiness in the left knee when he ran.  Physical examination of the left knee revealed no swelling and no tenderness on palpation of the joint line, patella, or the knee itself.  The report noted that there was no anteroposterior or lateral instability.  Range of motion testing of the left knee revealed flexion to 122 degrees, and there was mild crepitus on passive flexion and extension.  X-ray examination of the left knee revealed early osteoarthritis.  The report concluded with a diagnosis of early osteoarthritis of the left knee by x-ray, with normal examination.  

In January 2001, a VA examination for joints was conducted.  Physical examination revealed slight patellofemoral crepitus of the left knee.  Range of motion testing using a goniometer revealed extension to 0 degrees and flexion to 135 degrees, with no complaints of pain.  There was no laxity, and quadriceps and hamstrings strength was recorded as 5/5.  

A July 2002 VA physical examination noted the Veteran's complaints of discomfort in his knees.  Physical examination of the left knee revealed crepitus, intact meniscus and ligaments, and no tenderness.  Range of motion testing revealed extension to 0 degrees and flexion to 130 degrees.  X-ray examination of the left knee revealed normal findings.  The report concluded with a diagnosis of bilateral knee strain.

In June 2003, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The examination report noted the Veteran's complaints of sore and swollen knees.  Physical examination revealed normal ambulation, without assistive device.  The report noted that the left knee was without hypertrophic changes, nor joint effusion.  There was negative anterior-posterior drawer sign and no ligamentous instability.  Range of motion testing revealed extension to 0 degrees and flexion to 125 degrees, and the Veteran's ability to squat was normal.  X-ray examination of the left knee revealed minimal degenerative changes.  The report concluded with a diagnosis of chronic bilateral knee complaints.

An August 2005 VA treatment report noted the Veteran's complaints of left knee and left hip pain.  The Veteran reported some instability in his left knee, and requested a knee brace.  Physical examination of the left knee revealed no redness, swelling, or tenderness, and a full range of motion in the left knee.  A September 2005 x-ray examination of the left knee revealed an impression of mild degenerative changes present in knee joint.

In February 2006, an MRI of the left knee revealed fraying of the medial meniscus, a suggestion of a small radial tear on the anterior horn, some degree of subchondral edema involving the tibial spine and lateral tibial plateau, and minor changes of the ACL.  A February 2006 technetium bone scan revealed mildly increased periarticular uptake in the medial aspect of both knees, which was felt to represent mild degenerative changes.  There was no uptake in the area of the bipartite patella.

In June 2009, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The report included a summary of the Veteran's left knee treatment history.  The report noted that the Veteran had been employed as an athletic director until 1 1/2 years ago, when he was told to limit his activities.  As for his left knee, the Veteran reported that he was given a brace for his knee in 2004, which was reported to be a Don Joy, off the shelf, double-upright neoprene brace.  The Veteran report that the brace helped with his standing and walking.  The Veteran indicated that he could walk a mile, and denied having any falls, locking, catching or giving way.  He also reported that he could stand 10 minutes before his left knee started to hurt.  He denied having any pain when he sat, but that the knee was stiff when he woke up or got up after sitting for a long time.  The Veteran reported swelling in the left knee, which was relieved by getting off his feet and using an ice pack.  He denied having any flare-ups of pain in the left knee which disabled or debilitated him.  The physical examination revealed the alignment of the left knee was normal.  The Veteran exhibited a slight limp which was due to the Veteran's left hip disorder.  Range of motion testing using a goniometer and testing repeatedly revealed flexion to 140 degrees and full extension.  The report noted that there was no pain in the knee throughout the entire range of motion.  Repeated testing of the range of motion revealed no pain, fatigability, weakness, lack of endurance, incoordination, or lack of function.  The report noted slight bilateral patellofemoral crepitus.  Circumferential measurements did not reveal any definite findings of muscle atrophy, and there was no soft tissue thickening about the knees, and no joint effusion or tenderness.  The report noted that patellar alignment and tracking of both knees was normal with no subluxation.  Ligament testing and Lachman's testing was normal, and there was no varus or valgus laxity, and drawer' signs were negative.  X-ray examination of the left knee revealed bipartite patella at the superolateral pole of the patella, which had been present since 2001 and was congenital.  The report concluded with a diagnosis of very mild arthritis, left knee.  The VA examiner noted that examination of the Veteran's left knee was normal.  The VA examiner also opined that the Veteran's left knee disorder did not interfere with his occupation.  

A July 2009 VA orthotic report noted that the Veteran had been issued a double upright knee brace in September 2005, and that the brace showed no signs of wear, and was like new.  The report noted that the joint covers on the brace appeared like they had been dragged on concrete to make it look old, and that pictures of the brace were taken in case the Veteran wants to dispute case.  An April 2010 VA treatment report noted that the Veteran was provided with a Don Joy hinged knee brace.  

The Veteran's service-connected left knee disorder with degenerative joint disease has been assigned a 10 percent disability rating pursuant to Diagnostic Code 5010, used in rating traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  As discussed above, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id. 

A noncompensable evaluation is contemplated for knee flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  A 10 percent disability evaluation is assigned when flexion of the knee is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent disability evaluation is assigned when knee flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.  Id. 

A noncompensable evaluation is assigned for knee extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  When there is limitation of extension of the knee to 15 degrees, a 20 percent disability evaluation is warranted.  Id.  A 30 percent rating will be assigned for knee extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  Id.  A 50 percent disability evaluation is warranted for extension of the knee limited to 45 degrees.  Id. 

Since the initial grant of service connection, the Veteran's left knee has exhibited a range of motion consisting of extension to 0 degrees and flexion ranging from 122 degrees to 135 degrees.  The Veteran has reported complaints of discomfort, soreness, pain, and swelling of the left knee when walking; and stiffness and discomfort in the left knee upon getting up from prolonged sitting.  Objectively, the Veteran's left knee exhibited no tenderness, weakness, pain on motion, lateral instability, or recurrent subluxation.  The June 2009 VA examination report noted that repeated range of motion testing revealed no pain, fatigability, weakness, lack of endurance, incoordination, or lack of function.  X-ray examination of the left knee has confirmed mild degenerative changes present in knee joint; and a February 2006 MRI of the left knee revealed fraying of the medial meniscus and a suggestion of a small radial tear on the anterior horn, a degree of subchondral edema involving the tibial spine and lateral tibial plateau, and minor changes of the anterior cruciate ligament.

Under these circumstances, the wide range of motion without pain exhibited by the Veteran's left knee has not been shown to have met the criteria for a compensable rating under Diagnostic Codes 5260 or 5261, even with full consideration of any resultant the functional limitation.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206.  

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, and impairment of the tibia and fibula, the Board finds that the criteria for a rating in excess of 10 percent for the service-connected left knee disorder are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5259, 5262 (2010).  The medical evidence of record does not show the Veteran to have ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint or the removal of semilunar cartilage.  In addition, there is no evidence of impairment of the tibia and fibula, and the Veteran has not asserted otherwise.  

Moreover, despite the Veteran's complaint of instability in the left knee in August 2005, the medical evidence of does not show objective findings of lateral instability or recurrent subluxation.  The October 1993 VA physical examination noted that there was no anteroposterior or lateral instability.  The January 2001 VA examination for joints found no laxity.  The July 2002 VA physical examination report noted that the Veteran's meniscus and ligaments were intact.  The June 2003 VA examination for joints report noted findings of a negative anterior-posterior drawer sign and no ligamentous instability.  Finally, the June 2009 VA examination for joints found no subluxation, normal ligament testing, normal Lachman's testing, no varus or valgus laxity, and negative drawer' signs.  Moreover, during this examination, the Veteran reported having no falls, locking, catching, or giving way.  Thus, the Veteran's claim of instability is infrequent, as well as inconsistent.  Accordingly, while the Veteran is competent to provide statements concerning the physical manifestations of his left knee, the Board finds that the consistent objective findings are more probative herein.  Therefore, the Board finds that the Veteran's service-connected left knee disorder is not entitled to a separate evaluation for instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Throughout the period on appeal, there is no distinct time period in which the service-connected left knee disorder exhibited symptoms that warrant a rating greater or less than the currently assigned 10 percent.  Fenderson, 12 Vet. App. at 126.  Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his service-connected left knee disorder, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54...

C.  Seasonal Allergic Rhinitis

The Veteran is seeking a compensable initial evaluation for his service-connected allergic rhinitis.  A March 1992 periodic examination noted the Veteran's history since 1980 of moderate, seasonal, allergic rhinitis, manifested by a runny nose, sneezing and watery eyes.  The report noted that it had last occurred in April 1991.  A December 1992 inservice treatment report noted the Veteran's complaints of recurrent seasonal allergies with nasal congestion and itchy eyes and scalp.  The report concluded with an assessment of allergic rhinitis. 

In October 1993, a VA physical examination revealed swelling of the nasal turbinates and partial blockade on the right nostril.  A May 1994 VA treatment report noted the Veteran's complaints of nasal congestion, and itchy and runny eyes for the past two to three weeks.  Physical examination revealed the Veteran was moderately congested.  The report concluded with an assessment of allergic rhinitis.  An April 1995 treatment report noted the Veteran's complaints of allergic rhinitis.  A May 1995 treatment report noted the Veteran's complaints of allergies, and that his decongestants were not working.  The report concluded with a diagnosis of allergic rhinitis, and new medications were prescribed.  A July 1996 treatment report noted the Veteran's complaints of allergy symptoms from May to the fall every year.  

A May 1997 treatment report noted the Veteran's complaints of sneezing, itchy and watery eyes, and nasal congestion for the past few days.  The Veteran reported that this occurred every spring and fall.  The report concluded with a diagnosis of allergic rhinitis.  A June 1999 treatment report noted that the Veteran needed his allergy medications refilled.  An October 1999 treatment report noted the Veteran's complaints of having a runny nose, irritated throat, and cough.  

An October 1999 VA treatment report noted the Veteran's complaints of a runny nose, irritated throat, and night time cough.  A May 2001 VA treatment report noted the Veteran's complaints of itchy eyes for the past three weeks.  The report concluded with assessment of seasonal allergic rhinitis.  A June 2001 treatment report noted that the Veteran needed a prescription refill for his seasonal allergic rhinitis medications.

In July 2002, a VA examination for ear disease was conducted.  The VA examiner noted that the Veteran's records had been reviewed.  The report noted that the Veteran had allergic rhinitis intermittently since 1970, and intermittently uses antihistamines, decongestants, eye drops, and nasal spray to treat this condition.  An ear, nose and throat examination was normal.  The report concluded with a diagnosis of allergic rhinitis since the mid-1970s, with no nasal polyps and no nasal obstruction.

A January 2005 VA treatment report noted that the Veteran's allergic rhinitis was stable on Claritin and Flonase.

In July 2009, a VA examiner noted that the Veteran's claims folder had been reviewed.  The examination report noted the Veteran's complaints of intermittent nasal stuffiness.  Physical examination of the nose, nasopharynx, mouth, larynx, and neck were all within normal limits.  The report concluded with a diagnosis of allergic rhinitis since 1975, with no nasal polyps and no nasal obstruction.  The VA examiner opined that this condition did not cause present any functional disability in terms of the Veteran's work and daily life experience.  

A noncompensable initial evaluation has been assigned for the Veteran's service-connected allergic rhinitis, which is rated by analogy.  See 38 C.F.R. § 4.97, Diagnostic Codes 6599-6522.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The additional diagnostic code is shown after a hyphen.

Allergic or vasomotor rhinitis is rated 10 percent when there are no polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.  When the requirements for a compensable rating of this diagnostic code are not met, a noncompensable rating is assigned.  38 C.F.R. § 4.31 (2010).

While the medical records over the years show episodic symptoms of allergic rhinitis, including complaints of congestion, runny nose, itchy and watery eyes, and irritated throat, there is no objective evidence that the Veteran's service-connected allergic rhinitis has resulted in greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, at any time during the appeal period and thus, the criteria for a 10 percent rating are not met.  Fenderson, 12 Vet. App. at 126.  

As allergic rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side has not been shown by the medical evidence of record at any time during the appeal period, the preponderance of the evidence is against the claim for an increased rating for allergic rhinitis.  Id.  Accordingly, the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 54. 

I. Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms," which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2010).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities on appeal are not inadequate.  

With respect to the Veteran's service-connected degenerative joint disease of the left hip, the Board finds that the Veteran's service-connected left hip disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected left hip disorder is evaluated as arthritis due to trauma pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's degenerative joint disease of the left hip include range of motion testing consisting of flexion to 60 degrees, extension to 0 degrees, abduction to 40 degrees, adduction to 10 degrees, and external rotation to 20 degrees; pain on motion; weakness; and subjective complaints of discomfort, pain, and stiffness.  When comparing the Veteran's service-connected left hip disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is more than adequately represented by the 10 percent disability rating.  Ratings in excess of these evaluations are provided for certain manifestations of left hip degenerative joint disease, but the medical evidence demonstrates that those manifestations are not present in this case.  Accordingly, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5251, 5252, 5253; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

With respect to the Veteran's service-connected degenerative joint disease of the left knee, the Board finds that the Veteran's service-connected left knee disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected left knee disorder is evaluated as arthritis due to trauma pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's degenerative joint disease of the left knee include x-ray evidence of degenerative changes, crepitus, extension to 0 degrees, flexion to at least 122 degrees, 5/5 strength, no atrophy, no recurrent subluxation or instability, and complaints of stiffness, swelling, and pain.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected left knee disability picture is more than adequately represented by the 10 percent disability rating.  Ratings in excess of these evaluations are provided for certain manifestations of left knee degenerative joint disease, but the medical evidence demonstrates that those manifestations are not present in this case.  Accordingly, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

With respect to the Veteran's service-connected seasonal allergic rhinitis, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable rating inadequate.  The Veteran's service-connected allergic rhinitis is evaluated as a respiratory disorder pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's allergic rhinitis include episodic symptoms of congestion, runny nose, itchy and watery eyes, and an irritated throat.  When comparing the Veteran's service-connected allergic rhinitis disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is more than adequately represented by the noncompensable disability rating.  Compensable ratings are provided for certain manifestations of the Veteran's service-connected allergic rhinitis, but the medical evidence demonstrates that those manifestations are not present in this case.  Accordingly, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.97, Diagnostic Codes 6599-6522; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Based on the foregoing, the Board finds that the requirements for referral for extraschedular evaluations for the Veteran's service-connected left hip, left knee, and allergic rhinitis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. at 115.  

IV. Other Considerations

Throughout its deliberation, the Board has not overlooked the Veteran's and his representative's written statements, as well as the Veteran's statements to VA and private examiners.  The Board finds that the Veteran's statements are competent and credible evidence as to what he observes and feels, and others' statements are competent evidence as to what they observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board has considered these statements in making its findings.  However, neither the Veteran nor his representative have provided competing measurements as to the range of motions or other necessary objective evidence that meet the criteria for increased ratings for his service-connected disabilities.  Therefore, the Board finds the clinical findings by the VA and private examiners more probative.  This evidence addresses the schedular criteria and more completely encompasses the severity of the disability picture that is the result of the Veteran's service-connected issues on appeal.  


ORDER

Service connection for erectile dysfunction, including secondary to service-connected disabilities, is denied.

An increased evaluation in excess of 10 percent for degenerative joint disease of the left hip is denied.

An initial evaluation in excess of 10 percent for left knee disorder, with degenerative joint disease, is denied.

A compensable initial evaluation for seasonal allergic rhinitis is denied.


REMAND

The Veteran is seeking entitlement to service connection for hypertension and for vertigo.  He is also claiming entitlement to an annual clothing allowance, and entitlement to a compensable initial evaluation for degenerative disk disease of the lumbar spine, from July 15, 2002 through July 16, 2009.
 
The issues of entitlement to service connection for hypertension and for vertigo, including secondary to service-connected bilateral hearing loss status post right stapedectomy, were remanded by the Board in November 2004 for a statement of the case addressing these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In September 2009, the RO issued a statement of the case, and the Veteran subsequently filed a timely appeal of these issues.  Since the September 2009 statement of the case, new medical treatment evidence has been received; however, a waiver of RO consideration of this additional evidence has not been received.  Accordingly, the Board must return these issues to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2010).

In March 2011, the RO issued a rating decision which granted service connection for degenerative disk disease of the lumbar spine, effective from February 15, 2002.  The RO's March 2011 decision assigned a noncompensable evaluation from February 15, 2002 through June 16, 2009; followed by a 10 percent evaluation, effective from June 17, 2009.  The Veteran subsequently filed a timely notice of disagreement with the noncompensable portion of this initial evaluation.  As the RO has not yet issued a statement of the case addressing this issue, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon, 12 Vet. App. at 238.  

In August 2009, the RO issued a decision which denied entitlement to an annual clothing allowance.  In November 2009, the Veteran filed a timely notice of disagreement concerning this decision.  A review of the Veteran's claims file indicates that the RO has not yet issued a statement of the case addressing this issue.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Id.  

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues entitlement to a compensable initial evaluation for degenerative disk disease of the lumbar spine, from July 15, 2002 through July 16, 2009; and entitlement to an annual clothing allowance.  See 38 C.F.R. §§ 19.29, 19.30 (2010).  The Veteran is reminded that to vest jurisdiction over either or both of these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal of one or both of these issues, it must be returned to the Board for appellate review.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the RO must then re-adjudicate the issues remaining on appeal, with consideration of all evidence received since the September 2009 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


